Mr. PRESIDING JUSTICE STOUDER, dissenting: I respectfully dissent from the result reached by my colleagues. In my opinion instruction No. 6A, given at the request of the People over the objection of the defendant, was erroneously given and such error is reversible error. Since the majority of the court specifically declined to decide whether the instruction is or is not erroneous the rationale for the result reached is difficult to understand. In my view there are three problems with the instructions given. First, there is no justification for giving a non-IPI instruction. Second, the instruction given is not a correct statement of the law. Third, the instruction is in conflict with another instruction which admittedly states the law. Since the People’s instruction No. 6A is admittedly not an IPI instruction, the first issue not addressed by the parties or the majority concerns the propriety of giving a non-IPI instruction. Supreme Court Rule 451(a) (Ill. Rev. Stat. 1975, ch. 110A, par. 451(a)) states: “(a) Use of IPI-Criminal Instructions; Requirements of Other Instructions. Whenever Illinois Pattern Instructions in Criminal Cases (IPI-Criminal) contains an instruction applicable in a criminal case, giving due consideration to the facts and the governing law, and the court determines that the jury should be instructed on the subject, the IPI-Criminal instruction shall be used, unless the court determines that it does not accurately state the law. Whenever IPI-Criminal does not contain an instruction on a subject on which the court determines that the jury should be instructed, the instruction given on the subject should be simple, brief, impartial, and free from argument.” There is an instruction governing voluntary intoxication, IPI Criminal No. 24.02, and this instruction was tendered by the People and given without objection. The majority of the court concedes that this instruction does include the defense of voluntary intoxication and is a correct statement of the law. Thus, merely in terms of the supreme court rule itself, the giving of any non-IPI instruction on the subject of voluntary intoxication is error, and accordingly the instruction should not have been given for this reason alone. That the trial court gave the instruction raises an implication which suggests not only error, but prejudicial error. The implication is that the IPI instruction is not a correct or adequate statement of the law. Further, two sets of standards are at best confusing. In my opinion the court gave the non-IPI instruction at the request of the People because it believed that under the authority of People v. Winters (1963), 29 Ill. 2d 74, 193 N.E.2d 809, the People were entitled to a more stringent description of voluntary intoxication and the court, in so doing, failed to realize the proffered instruction was contradictory to an instruction previously given by the court at the request of the People. This ruling is difficult to understand because nowhere does the trial court in any way intimate that the pattern jury instruction “* 6 ° does not accurately state the law. * ° (Supreme Court Rule 451(a) (Ill. Rev. Stat. 1975, ch. 110A, par. 451(a).) People’s instruction No. 6A employs language from People v. Winters (1963), 29 Ill. 2d 74, 193 N.E.2d 809, and the majority, in addition to the Winters case, refer to People v. Jones (1978), 67 Ill. App. 3d 477, 384 N.E.2d 523, and People v. Hunter (1973), 14 Ill. App. 3d 879, 303 N.E.2d 482, which contain such language citing the Winters’ case. In none of the foregoing cases was the language of instruction No. 6A employed as an instruction. Rather, the observations of the court were editorial in nature and used to refute the defendant’s contention that malice or the required intent was not shown in view of the evidence of voluntary intoxication. According to section 6 — 3 of the Criminal Code (Ill. Rev. Stat. 1975, ch. 38, par. 6 — 3): “A person who is in an intoxicated or drugged condition is criminally responsible for conduct unless such condition * * * [negatives the existence of a mental state which is an element of the offense ” 9 This is the standard employed in IPI Criminal No. 24.02 and is the standard approved by many authorities. According to People v. White (1977), 67 Ill. 2d 107, 365 N.E.2d 337, the defendant is entitled to show in defense that he was intoxicated to the degree that he was incapable of entertaining the required intent. Furthermore, according to White, this has been the rule in Illinois since Bartholomew v. People (1882), 104 Ill. 601 and is presently embodied in section 6 — 3 of the Criminal Code (Ill. Rev. Stat. 1975, ch. 38, par. 6 — 3). Nowhere in White is there any holding that intoxication must be so extreme that the defendant is incapable of any mental activity, nor is there any intimation that this test is the one historically employed in Illinois. Finally, requiring intoxication so that the defendant is incapable of any mental activity establishes a higher degree of intoxication than that rendering the person incapable of forming the required intent. If the instructions are contradictory, particularly on a significant element of the offense, the instructions are not only error but reversible error, because it cannot be determined which of the instructions the jury applied. In People v. Gilday (1932), 351 Ill. 11, 183 N.E. 573, improper instructions on voluntary intoxication were improperly given to the court at the request of the People, but proper instructions were given at the request of the defendant. This, according to the court in Gilday, was reversible error. (See also People v. Jenkins (1977), 69 Ill. 2d 61, 370 N.E.2d 532.) I believe the same result should occur in this case. I have no quarrel with the general rule that instructions should be considered as a whole, but neither People v. Witte (1932), 350 Ill. 558, 183 N.E. 622, nor People v. Nastasio (1963), 30 Ill. 2d 51, 195 N.E.2d 144, is authority for approving instructions which are contradictory. In fact in each of the foregoing cases the court held the instructions were substantially accurate and in fact no error occurred. The difficulty of employing such a rule where the instructions are contradictory is illustrated by the majority’s conclusion that because a proper instruction was given any reasonable juror would have read the proper standard into an instruction which on its face means something different. I can not determine and I do not see how the majority can determine which of the contradictory standards the jury applied. In my opinion only one of the reasons set forth above would be sufficient to conclude that the instruction was erroneously given and the error constituted reversible error. Collectively, they constitute an even more formidable basis for granting the defendant a new trial on account of the reversible error resulting from giving the instruction.